EXHIBIT 10.1

CONSENT AGREEMENT

AND AMENDMENT NO. 1 TO LOAN AGREEMENT

This CONSENT AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT (this “Agreement”),
dated as of January 27, 2012, is by and among CAPELLA HEALTHCARE, INC. (the
“Company” and a “Borrower”), THE BORROWING SUBSIDIARIES SIGNATORY HERETO (each a
“Borrower” and together with the Company, “Borrowers”), THE GUARANTYING
SUBSIDIARIES SIGNATORY HERETO (collectively, “Subsidiary Guarantors”), THE
LENDERS PARTY TO THIS AGREEMENT, and BANK OF AMERICA, N.A., as agent for the
Lenders (“Agent”). Capitalized terms used herein but not otherwise defined
herein shall have the meanings given such terms in the Loan Agreement.

RECITALS:

A. The Borrowers, the Subsidiary Guarantors, the Lenders and the Agent are
parties to that certain Loan and Security Agreement dated as of June 28, 2010
(as its terms have been amended, modified, waived or supplemented, the “Loan
Agreement”).

B. National Healthcare of Hartselle, Inc. owns and operates Hartselle Medical
Center, a hospital and professional office building located at 201 Pine Street,
NW, Hartselle, Alabama (the “Hospital”) and Hartselle Physicians, Inc. owns and
operates certain assets related to physician practices affiliated with the
Hospital (the “Hartselle Assets”). The Company has made a business decision to
close the Hospital on February 1, 2012 or March 1, 2012 (or such later date
after certain Alabama state requirements are met). In connection with the
closure, the Company believes it is in the Borrowers’ best interests to sell all
of the Hartselle Assets, including all or substantially all of the existing Real
Estate (the “Hartselle Real Property”), Accounts (the “Hartselle Accounts”) and
Inventory (the “Hartselle Inventory”). The Company has an option to sell the
Hartselle Real Property to Huntsville Hospital within 90 days of closure of the
Hospital for $1,500,000, which it intends to exercise unless it finds another
unrelated, third party buyer at a higher price. The sale of the Hartselle
Accounts and/or the Hartselle Inventory (the “Subject Disposition”) requires
consent of the Required Lenders under the terms of the Loan Agreement. The
Hartselle Accounts have a book value of approximately $2,306,972 and the
Hartselle Inventory has a book value of approximately $516,998. The Company
intends to try to sell the Hartselle Accounts and/or Hartselle Inventory to
Huntsville Hospital at the time of the closing of the Hospital or,
alternatively, at the time of the sale of the Hartselle Real Property to
Huntsville Hospital or other unrelated, third party buyer, if applicable, at a
price to be negotiated.

C. The Borrowers and Guarantors have requested that the Required Lenders consent
to the Subject Disposition and, in connection with the sale of all or any
portion of the Hartselle Assets (in one or more transactions), the execution and
delivery of such sale and purchase agreements by Borrowers and Guarantors as are
reasonably required or approved by Agent (collectively, the “Purchase
Agreements”), and the performance of Borrowers’ and Guarantors’ obligations
under such Purchase Agreements, which may contain customary representations and
warranties for healthcare transactions of this type, as well as reasonable
indemnification and reimbursement obligations relating thereto or as approved by
Agent (collectively, the “Purchase Agreement Obligations”).



--------------------------------------------------------------------------------

D. The Borrowers and Guarantors have also requested that the Required Lenders
amend certain provisions of the Loan Agreement to acknowledge that the
disposition, liquidation or dissolution of an Immaterial Credit Party or
Subsidiary that is not a Credit Party includes the sale of the assets of such
Immaterial Credit Party or such Subsidiary.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

SECTION 1.01 Consent. Each of the undersigned Lenders hereby consents to (i) the
Subject Disposition (in one or more transactions), free and clear of the liens
and security interests of the Agent and Secured Parties, and (ii) the execution
and delivery of any Purchase Agreement and performance of any Purchase Agreement
Obligations as are reasonably required in connection with the Subject
Disposition on terms the Company reasonably deems acceptable in the exercise of
its business judgment, in each case, substantially consistent with the
description set forth in the Recitals. The undersigned Lenders further hereby
authorize and direct the Agent to execute such documents, instruments and UCC
amendments as the Agent reasonably deems necessary or desirable to release any
Liens of the Agent and Secured Parties with respect to an asset disposition
authorized hereunder or to otherwise effectuate this consent upon the
consummation of such disposition. This consent is given for the specific
instance and for the limited purpose set forth herein.

SECTION 1.02 Amendment. Subject to the covenants, terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
the existing clause (q) of the definition of “Permitted Asset Disposition” in
the Loan Agreement is deleted in its entirety and the following is inserted in
lieu thereof:

(q) a disposition of any Immaterial Credit Party or Subsidiary that is not a
Credit Party or a sale of some or all of the assets thereof (in one or more
transactions) in connection with a dissolution of such Immaterial Credit Party
or Subsidiary that is not a Credit Party or in connection with the liquidation
of its existing business or its change of operational business if (i) in the
Company’s reasonable judgment, such disposition, liquidation or dissolution will
not have a materially adverse impact on the financial condition or operations of
the Credit Parties taken as a whole, (ii) such disposition, liquidation or
dissolution will not cause the aggregate Revolver Loans to exceed the Borrowing
Base, (iii) no Default or Event of Default exists or would result therefrom,
(iv) prior written notice is given by Borrower Agent to Agent and (v) the
aggregate of Borrowing Base assets owned by Immaterial Credit Parties disposed
of in any Fiscal Year under this clause (q) does not exceed 5% of the
Commitments unless otherwise approved by the Agent;

For the avoidance of doubt, the definitions of “Permitted Asset Disposition,”
“Permitted Distributions,” and “Permitted Investment” contain (or are hereby
deemed amended to contain) clauses (a) through (s), clauses (a) through (h), and
clauses (a) through (r), respectively.



--------------------------------------------------------------------------------

SECTION 1.03 Effectiveness. This Agreement and the consent contained herein
shall become effective only upon the Agent’s receipt of duly executed
counterparts of this Agreement which, when taken together, bear the authorized
signatures of the Borrowers, the Subsidiary Guarantors, the Agent and the
Required Lenders.

SECTION 1.04 Consent of the Subsidiary Guarantors. Each of the undersigned
Subsidiary Guarantors hereby consents to and acknowledges the consent contained
herein and confirms and ratifies its guaranty of the Obligations of the
Borrowers pursuant to its Guaranty and its obligations under each other Loan
Document to which it is a party.

SECTION 1.05 Representations and Warranties. Each Credit Party hereby represents
and warrants to each Lender and the Agent, on the date hereof, that after giving
effect to this Agreement, the representations and warranties set forth in
Section 9 of the Loan Agreement and in each other Loan Document, are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date. No
Default or Event of Default has occurred and is continuing.

SECTION 1.06 Instrument Pursuant to Loan Agreement. This Agreement is a Loan
Document executed pursuant to the Loan Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Loan Agreement.

SECTION 1.07 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

SECTION 1.08 Confirmation. Except as expressly amended by the terms hereof, all
of the terms of the Loan Agreement and the other Loan Documents shall continue
in full force and effect and are hereby confirmed in all respects.

SECTION 1.09 Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by the laws of the State of New York, and shall be further subject to
the provisions of Sections 14.15 and 14.16 of the Loan Agreement.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWERS:

 

CAPELLA HEALTHCARE, INC., a Delaware corporation

By:     Name:     Title:    

CAPELLA HOLDINGS OF OKLAHOMA, LLC

CAPITAL MEDICAL CENTER HOLDINGS, LLC

CAPITAL MEDICAL CENTER PARTNER, LLC

CMCH HOLDINGS, LLC

COLUMBIA MEDICAL GROUP—SOUTH PITTSBURG, INC.

COLUMBIA OLYMPIA MANAGEMENT, INC.

CULLMAN COUNTY MEDICAL CLINIC, INC.

CULLMAN HOSPITAL CORPORATION

CULLMAN SURGERY VENTURE CORP.

FARMINGTON CLINIC COMPANY, LLC

FARMINGTON HEART & VASCULAR CENTER, LLC

FARMINGTON HOSPITAL CORPORATION

FARMINGTON MISSOURI HOSPITAL COMPANY, LLC

GRANDVIEW PHYSICIAN GROUP, LLC

HARTSELLE PHYSICIANS, INC.

JACKSONVILLE MEDICAL PROFESSIONAL SERVICES, LLC

JACKSONVILLE SURGICAL AND MEDICAL AFFILIATES, LLC

LAWTON HOLDINGS, LLC

LAWTON SURGERY INVESTMENTS COMPANY, LLC

MINERAL AREA PHARMACY AND DURABLE MEDICAL EQUIPMENT, LLC

MUSKOGEE HOLDINGS, LLC

By:     Name:     Title:    

CONSENT AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MUSKOGEE MEDICAL AND SURGICAL ASSOCIATES, LLC

MUSKOGEE PHYSICIAN GROUP, LLC

MUSKOGEE REGIONAL MEDICAL CENTER, LLC NATIONAL HEALTHCARE OF DECATUR, INC.

NATIONAL HEALTHCARE OF HARTSELLE, INC.

NATIONAL PARK CARDIOLOGY SERVICES, LLC

NATIONAL PARK FAMILY CARE, LLC

NATIONAL PARK PHYSICIAN SERVICES, LLC

NPMC HOLDINGS, LLC

NPMC, HOME HEALTH, LLC

NPMC, LLC

OREGON HEALTHCORP, LLC

PARKWAY MEDICAL CLINIC, INC.

QHG OF JACKSONVILLE, INC.

RIVER PARK HOSPITAL, INC.

RIVER PARK HOSPITALISTS, LLC

RIVER PARK PHYSICIAN GROUP, LLC

RUSSELLVILLE HOLDINGS, LLC

SEQUATCHIE VALLEY UROLOGY, LLC

SOUTHWESTERN EMERGENCY DEPARTMENT PHYSICIAN SERVICES, LLC

SOUTHWESTERN MEDICAL CENTER, LLC

SOUTHWESTERN NEUROSURGERY PHYSICIANS, LLC

SOUTHWESTERN PHYSICIAN SERVICES, LLC

SOUTHWESTERN RADIOLOGY ASSOCIATES, LLC

SOUTHWESTERN SURGICAL AFFILIATES LLC

SP ACQUISITION CORP.

SPARTA HOSPITAL CORPORATION

ST. MARY’S HOLDINGS, LLC

ST. MARY’S PHYSICIAN SERVICES, LLC

ST. MARY’S REAL PROPERTY, LLC

WESTERN WASHINGTON HEALTHCARE, LLC

WILLAMETTE VALLEY CLINICS, LLC

WILLAMETTE VALLEY MEDICAL CENTER, LLC

WPC HOLDCO, LLC

By:     Name:     Title:    

CONSENT AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and Lender

By:     Name:     Title:    

CONSENT AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

                                                 , as a Lender By:     Name:    
Title:    

CONSENT AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GRANTORS: Each of the undersigned Grantors hereby acknowledges this Agreement
and ratifies and confirms the Security Agreement is in full force and effect
after giving effect to this Agreement.

CANNON COUNTY HOSPITAL, LLC

CAPITAL MEDICAL CENTER PHYSICIANS, LLC

CAPITAL MEDICAL CENTER SPECIALTY PHYSICIANS, LLC

COLUMBIA CAPITAL MEDICAL CENTER LIMITED PARTNERSHIP

HOT SPRINGS NATIONAL PARK HOSPITAL HOLDINGS, LLC

NATIONAL PARK REAL PROPERTY, LLC

WHITE COUNTY COMMUNITY HOSPITAL, LLC

WHITE COUNTY PHYSICIAN SERVICES, LLC

By:     Name:     Title:    

CONSENT AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT

Signature Page